Citation Nr: 1448204	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  05-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently rated 70 percent disabling.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Robert V. Chisolm


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied TDIU and a rating in excess of 30 percent for PTSD.

In May 2005, while the appeal to the Board was pending, the Veteran was awarded a temporary total (100 percent) evaluation for PTSD, effective from August 30 to November 30, 2004, under the provisions of 38 C.F.R. § 4.29.  In August 2005, the RO increased the evaluation for PTSD to 50 percent, effective from November 21, 2003, the date of receipt of the Veteran's claim for increase.

After remanding the case for additional development in August 2007 and July 2009, the Board denied the Veteran's claim for a rating in excess of 50 percent for PTSD by a decision in December 2010.  The matter of his entitlement to TDIU was again remanded to the agency of original jurisdiction (AOJ) for further development.

The Veteran appealed the Board's December 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand of the Board's decision (Motion).  The parties agreed that the Board's decision should be vacated and remanded insofar as it had denied a rating in excess of 50 percent for PTSD.  The Court granted the Motion later that same month.

In a February 2012 decision, the Board granted a 70 percent disability rating for PTSD from November 21, 2003, and remanded the TDIU claim for further development.  



In October 2013, the Board requested a review of the claims file and an opinion  by a Veterans Health Administration (VHA) medical expert.  In January 2014, the Board received a VHA psychiatrist's opinion.  In May 2014, the Veteran and his representative were provided with a copy of the VHA opinion and were advised that the Veteran had 60 days to review it and submit additional evidence in connection with his claim.  In response, the Veteran's representative submitted written argument and medical evidence, dated in July 2014, which has been considered in this appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand of this appeal is required to obtain pertinent VA psychiatric treatment records. 

The latest VA psychiatric treatment note pertaining to the Veteran is dated in May 2012, obtained due to a request for the Veteran's VA records in August 2012, and is contained Veteran's electronic Virtual VA folder.  The Veteran's attorney obtained a psychiatric report from D.K., M.D., dated in August 2014.  The psychiatrist noted that he reviewed the Veteran's VA treatment records dated as recently as December 2013.  

The Board notes that the VA psychiatric outpatient treatment records contained in the Veteran's electronic Virtual VA folder include psychiatric treatment as recently as January 2014.  However, those records pertain to a different person, as indicated by the age being several years younger than the Veteran, service in a different branch of the military, and a psychiatric disability that was due to a noncombat traumatic medical event.  



As the private psychiatrist apparently considered treatment records of the Veteran that the Board does not have, remand is required to obtain those records so the Board can properly weigh and consider the competing opinions and evidence in this case.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is charged with the duty to assess the credibility and weight given to evidence); see also Douglas v. Shinseki, 23 Vet. App. 19 (2009) (the Secretary "has an affirmative duty to gather the evidence necessary to render an informed decision on the claim").

Therefore, relevant ongoing VA psychiatric treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA psychiatric treatment records dating since August 2012 from the appropriate VA Medical Center and associated clinics.  

2.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claim for an increased rating for PTSD and entitlement to a TDIU.  If the claims remains denied, the AOJ should furnish to the Veteran and his attorney a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

